DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26, and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 18, and 20 of U.S. Patent No. 11,001,167 in view of Lakatos (US 2019/0226879). 
Regarding claim 21, claim 1 of U.S. Patent No. 11,001,167 discloses all of the limitations in claim 21 of the present invention, but does not disclose a system comprising a steering wheel comprising a steering wheel rim; an electronic control unit comprising a processor connected to computerized memory storing software controlling a power supply; the conductive traces in electronic communication with the electronic control unit and the power supply; wherein the substrate is wrapped around the steering wheel rim. Lakatos teaches the use of a system comprising a steering wheel 22 comprising a steering wheel rim (figure 1A); an electronic control unit 70 (paragraph 68) comprising a processor (p. 126, 128) connected to computerized memory (p. 126, 129) storing software controlling a power supply 160; conductive traces in electronic communication with the electronic control unit and the power supply (figure 4A); wherein the substrate is wrapped around the steering wheel rim (p. 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a steering wheel comprising a steering wheel rim; an electronic control unit comprising a processor connected to computerized memory storing software controlling a power supply; the conductive traces in electronic communication with the electronic control unit and the power supply; wherein the substrate is wrapped around the steering wheel rim to the claimed invention of U.S. Patent No. 11,001,167 as taught by Lakatos for the purpose of effectively detecting an occupant of a vehicle. 
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,001,167.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 11,001,167 recites all of the limitations in claim 22 of the present invention. 
Regarding claims 23-26, claim 1 of U.S. Patent No. 11,001,167 discloses all of the limitations in claims 23-26 of the present invention, but does not disclose a conductive trace on the first face comprising a shield circuit and a different conductive trace on the second face comprising a sensor circuit (claim 23); the sensor circuit comprising more than one sensing zone (claim 24); the shield circuit comprising more than one shielding zone (claim 25); a heater mat wrapped around the steering wheel rim (claim 26). Lakatos teaches the use of a conductive trace on a first face comprising a shield circuit 94, 96, and a different conductive trace on a second face comprising a sensor circuit 80; the sensor circuit comprising more than one sensing zone (paragraph 63); the shield circuit comprising more than one shielding zone (p. 63); a heater mat wrapped around the steering wheel rim (figures 1A, 2C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a conductive trace on the first face comprising a shield circuit and a different conductive trace on the second face comprising a sensor circuit; the sensor circuit comprising more than one sensing zone; the shield circuit comprising more than one shielding zone; a heater mat wrapped around the steering wheel rim to the claimed invention of U.S. Patent No. 11,001,167 as taught by Lakatos for the purpose of effectively detecting an occupant of a vehicle and heating the steering wheel rim. 
Regarding claim 36, claim 1 of U.S. Patent No. 11,001,167 discloses all of the limitations in claims 36 of the present invention, but does not disclose the conductive traces defining a first pattern on the first face and a second pattern on the second face, and wherein the first pattern and the second pattern comprise respective weft-knit patterns. Lakatos teaches the use of conductive traces defining a first pattern on a first face and a second pattern on a second face, and wherein the first pattern and the second pattern comprise respective weft-knit patterns (figure 2D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the conductive traces defining a first pattern on the first face and a second pattern on the second face, and wherein the first pattern and the second pattern comprise respective weft-knit patterns to the claimed invention of U.S. Patent No. 11,001,167 as taught by Lakatos for the purpose of effectively detecting an occupant of a vehicle and heating the steering wheel rim.

Regarding claim 37, claim 18 of U.S. Patent No. 11,001,167 discloses all of the limitations in claim 37 of the present invention, but does not disclose a system comprising a steering wheel comprising a steering wheel rim; an electronic control unit comprising a processor connected to computerized memory storing software controlling a power supply; the conductive traces in electronic communication with the electronic control unit and the power supply; wherein the substrate is wrapped around the steering wheel rim. Lakatos teaches the use of a system comprising a steering wheel 22 comprising a steering wheel rim (figure 1A); an electronic control unit 70 (paragraph 68) comprising a processor (p. 126, 128) connected to computerized memory (p. 126, 129) storing software controlling a power supply 160; conductive traces in electronic communication with the electronic control unit and the power supply (figure 4A); wherein the substrate is wrapped around the steering wheel rim (p. 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a steering wheel comprising a steering wheel rim; an electronic control unit comprising a processor connected to computerized memory storing software controlling a power supply; the conductive traces in electronic communication with the electronic control unit and the power supply; wherein the substrate is wrapped around the steering wheel rim to the claimed invention of U.S. Patent No. 11,001,167 as taught by Lakatos for the purpose of effectively detecting an occupant of a vehicle. 

Regarding claim 39, claim 20 of U.S. Patent No. 11,001,167 discloses all of the limitations in claim 39 of the present invention, but does not disclose a system comprising a steering wheel comprising a steering wheel rim; an electronic control unit comprising a processor connected to computerized memory storing software controlling a power supply; the conductive traces in electronic communication with the electronic control unit and the power supply; wherein the substrate is wrapped around the steering wheel rim. Lakatos teaches the use of a system comprising a steering wheel 22 comprising a steering wheel rim (figure 1A); an electronic control unit 70 (paragraph 68) comprising a processor (p. 126, 128) connected to computerized memory (p. 126, 129) storing software controlling a power supply 160; conductive traces in electronic communication with the electronic control unit and the power supply (figure 4A); wherein the substrate is wrapped around the steering wheel rim (p. 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a steering wheel comprising a steering wheel rim; an electronic control unit comprising a processor connected to computerized memory storing software controlling a power supply; the conductive traces in electronic communication with the electronic control unit and the power supply; wherein the substrate is wrapped around the steering wheel rim to the claimed invention of U.S. Patent No. 11,001,167 as taught by Lakatos for the purpose of effectively detecting an occupant of a vehicle. 
Regarding claims 38 and 40, claims 18 and 20 of U.S. Patent No. 11,001,167 discloses all of the limitations in claims 38 and 40, respectively, of the present invention, but does not disclose a heater mat wrapped around the steering wheel rim, the heater mat comprising conduits in electronic communication with the electronic control unit and the power supply (claim 38); conductive traces on the first face comprising a shield circuit and additional conductive traces on the second face comprises a sensor circuit (claim 40). Lakatos teaches the use of a heater mat wrapped around a steering wheel rim (p. 63), the heater mat comprising conduits in electronic communication with an electronic control unit 24 and a power supply 160 (figures 2c, 1A, 4A); conductive traces on a first face comprising a shield circuit 94, 96, and additional conductive traces on the second face comprises a sensor circuit (figure 2C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heater mat wrapped around the steering wheel rim, the heater mat comprising conduits in electronic communication with the electronic control unit and the power supply; conductive traces on the first face comprising a shield circuit and additional conductive traces on the second face comprises a sensor circuit to the claimed invention of U.S. Patent No. 11,001,167 as taught by Lakatos for the purpose of effectively detecting an occupant of a vehicle and heating the steering wheel rim. 

Claims 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,001,167 and Lakatos as applied to claim 26 above, and further in view of Staszak (US 2015/0344060).
Regarding claims 27, 30, and 31, claim 1 of U.S. Patent No. 11,001,167 (modified by Lakatos) discloses all of the limitations in claims 27, 30, and 31 of the present invention, but does not disclose the power source selectively generating an electrical current through the heater mat to heat the steering wheel rim and a voltage signal through the shield circuit to shield the sensor circuit (claim 27); the power source alternating the electrical current and the voltage signal periodically (claim 30); the power sources alternating the electrical current and the voltage signal every 10-100 milliseconds  (claim 31). Staszak teaches the use of a power source selectively generating an electrical current through a heater mat 6 and a voltage signal through a shield circuit to shield a sensor circuit 8 (p. 56); the power source alternating the electrical current and the voltage signal periodically (p. 56); the power sources alternating the electrical current and the voltage signal every 10-100 millisecond (p. 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power source selectively generating an electrical current through the heater mat to heat the steering wheel rim and a voltage signal through the shield circuit to shield the sensor circuit; the power source alternating the electrical current and the voltage signal periodically; the power sources alternating the electrical current and the voltage signal every 10-100 milliseconds to the claimed invention of U.S. Patent No. 11,001,167  (modified by Lakatos) as taught by Staszak for the purpose of effectively detecting an occupant of a vehicle and heating the steering wheel rim.
Regarding claims 28 and 29, claim 1 of U.S. Patent No. 11,001,167 discloses all of the limitations in claims 28-29 of the present invention, but does not disclose the sensor circuit comprising more than one sensing zone; the shield circuit comprising more than one shielding zone; the heater mat comprises more than one heating zone; and the power source generating the electrical current for at least one heating zone of the more than one heating zone that is adjacent to at least one sensing zone of the more than one sensing zone that senses a presence of a hand of the occupant (claim 28); the power source generating the electrical current until the earlier of the steering wheel rim reaching a preset temperature detected by the electronic control unit or until the power source receiving an override signal indicating that sensing takes priority over heating (claim 29). Lakatos teaches the use of the sensor circuit comprising more than one sensing zone (p. 63); the shield circuit comprising more than one shielding zone (figure 2C); the heater mat comprises more than one heating zone (p. 63); and the power source generating the electrical current for at least one heating zone of the more than one heating zone that is adjacent to at least one sensing zone of the more than one sensing zone that senses a presence of a hand of the occupant (p. 63, figures 1A, 2C); the power source generating the electrical current until the earlier of the steering wheel rim reaching a preset temperature detected by the electronic control unit or until the power source receiving an override signal indicating that sensing takes priority over heating (p. 73). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor circuit comprising more than one sensing zone; the shield circuit comprising more than one shielding zone; the heater mat comprises more than one heating zone; and the power source generating the electrical current for at least one heating zone of the more than one heating zone that is adjacent to at least one sensing zone of the more than one sensing zone that senses a presence of a hand of the occupant; the power source generating the electrical current until the earlier of the steering wheel rim reaching a preset temperature detected by the electronic control unit or until the power source receiving an override signal indicating that sensing takes priority over heating to the claimed invention of U.S. Patent No. 11,001,167 as taught by Lakatos for the purpose of effectively detecting an occupant of a vehicle and heating the steering wheel rim.
Regarding claim 32, claim 1 of U.S. Patent No. 11,001,167 (modified by Lakatos and Staszak) discloses all of the limitations in claim 32 of the present invention, but does not disclose the electrical current and the voltage signal being generated simultaneously and continuously. However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of the electrical current and the voltage signal being generated simultaneously and continuously in this claim involves only change of proportions of the materials, or the result of “routine optimization”.  Since Staszak discloses the power source alternating the electrical current and the voltage signal periodically (p. 56), it would have been a “routine optimization” for a person having ordinary skill in the art to elect the electrical current and the voltage signal being generated simultaneously and continuously for the purpose of effectively detecting an occupant of a vehicle and heating the steering wheel rim. 

Claims 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,001,167 and Lakatos as applied to claim 26 above, and further in view of Staszak (US 2015/0344060) and Taylor (US 8,154,395).
Regarding claims 33-34, claim 1 of U.S. Patent No. 11,001,167 (modified by Lakatos) discloses all of the limitations in claims 33 and 34 of the present invention, but does not disclose a second electronic control unit comprising a second power source, wherein the first power source generates the electrical current through the heater mat to heat the steering wheel rim and the second power source generates a respective voltage signal through the shield circuit to shield the sensor circuit (claim 33); the electronic control unit and the second electronic control unit being in electronic communication with each other (claim 34). 
Staszak teaches the use of the power source generating the electrical current through the heater mat 6 and a respective voltage signal through the shield circuit to shield the sensor circuit 8 (p. 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power source generating the electrical current through the heater mat to heat the steering wheel rim and a respective voltage signal through the shield circuit to shield the sensor circuit to the claimed invention of U.S. Patent No. 11,001,167 (as modified by Lakatos) as taught by Staszak for the purpose of effectively detecting an occupant of a vehicle and heating the steering wheel rim.
Taylor teaches the use of a second electronic control unit comprising a second power source 32, 101; an electronic control unit and a second electronic control unit being in electronic communication with each other (figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second electronic control unit comprising a second power source; the electronic control unit and the second electronic control unit being in electronic communication with each other circuit to the claimed invention of U.S. Patent No. 11,001,167 (as modified by Lakatos and Staszak) as taught by Taylor for the purpose of effectively providing power supply to the system. 
Regarding claim 35, claim 1 of U.S. Patent No. 11,001,167 (modified by Lakatos, Staszak and Taylor) discloses all of the limitations in claim 35 of the present invention, but does not disclose the electrical current and the voltage signal being generated simultaneously and continuously. However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of the electrical current and the voltage signal being generated simultaneously and continuously in this claim involves only change of proportions of the materials, or the result of “routine optimization”.  Since Staszak discloses the power source alternating the electrical current and the voltage signal periodically (p. 56), it would have been a “routine optimization” for a person having ordinary skill in the art to elect the electrical current and the voltage signal being generated simultaneously and continuously for the purpose of effectively detecting an occupant of a vehicle and heating the steering wheel rim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trachte and Stantchev disclose sensor structures on steering wheels. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                      Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
December 15, 2022